Case 2:20-mc-00076-MWF-MRW Document 13-10 Filed 09/02/20 Page 1 of 8 Page ID #:523




             EXHIBIT U
  Case 2:20-mc-00076-MWF-MRW Document 13-10 Filed 09/02/20 Page 2 of 8 Page ID #:524
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                          Central District
                                                       __________  Districtofof
                                                                              California
                                                                                __________

                          Daniel Snyder                                        )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      2:20-mc-00076
                   New Content Media, Inc.                                     )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                               New Content Media, Inc.

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:
See Schedule "A" attached hereto.


 Place: Reed Smith LLP                                                                 Date and Time:
           1901 Avenue of the Stars, Suite 700
           Los Angeles, CA 90067

          The deposition will be recorded by this method:                     Videography, stenography, zoom or other remote means

       u Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/02/2020
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                                  Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Daniel Snyder                                                           , who issues or requests this subpoena, are:
Carla M. Wirtschafter, Reed Smith, LLP 1901 Avenue of the Stars, Suite 700, Los Angeles, CA 90067,
cwirtschafter@reedsmith.comom
                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
 Case 2:20-mc-00076-MWF-MRW Document 13-10 Filed 09/02/20 Page 3 of 8 Page ID #:525
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2:20-mc-00076

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          u I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                 .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:
 Case 2:20-mc-00076-MWF-MRW Document 13-10 Filed 09/02/20 Page 4 of 8 Page ID #:526

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                 Case 2:20-mc-00076-MWF-MRW Document 13-10 Filed 09/02/20 Page 5 of 8 Page ID #:527



                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                   16
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   17

                                                                                   18                                            Misc. Action No. 2:20-mc-00076
                                                                                                                                 _____________________
                                                                                   19 In re Application of Daniel Snyder
                                                                                      for an Order Directing Discovery from      SCHEDULE A TO DEPOSITION
                                                                                   20 New Content Media Inc. d/b/a MEA                  SUBPOENA
                                                                                      WorldWide Pursuant to 28 U.S.C. § 1782
                                                                                   21                                            The Honorable Michael R. Wilner
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                             -1-
                                                                                                               SCHEDULE A TO DEPOSITION SUBPOENA
                 Case 2:20-mc-00076-MWF-MRW Document 13-10 Filed 09/02/20 Page 6 of 8 Page ID #:528



                                                                                    1                                        DEFINITIONS
                                                                                    2        1.     “New Content Media” means New Content Media, Inc., and all of and its
                                                                                    3 officers, directors, representatives and employees, and shall include all of the New

                                                                                    4 Content Media’s past or present parents, subsidiaries, divisions, affiliates, assignors,

                                                                                    5 assignees, officers, directors, employees, agents, advisors, executives, attorneys,

                                                                                    6 accountants, consultants, or representatives, and any and all persons or entities acting

                                                                                    7 or purporting to act for or on its behalf or under its control.

                                                                                    8        2.     “Petitioner” or “Mr. Snyder” means petitioner Daniel Snyder, and all of
                                                                                    9 his agents, successors, assigns, attorneys and representatives.

                                                                                   10        3.     “Eleven” means Eleven Internet Services LLP and all of and its officers,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 directors, representatives and employees, and shall include all of the Eleven’s past or

                                                                                   12 present parents, subsidiaries, divisions, affiliates, assignors, assignees, officers,
REED SMITH LLP




                                                                                   13 directors, employees, agents, advisors, executives, attorneys, accountants, consultants,

                                                                                   14 or representatives, and any and all persons or entities acting or purporting to act for or

                                                                                   15 on its behalf or under its control.

                                                                                   16        4.     “MEAWW” means the website titled Media, Entertainment, Arts,
                                                                                   17 WorldWide, accessible at http://www.meaww.com.

                                                                                   18        5.     The “First Defamatory Article” refers to the article posted on or around
                                                                                   19 July 16, 2020 at the URL https://meaww.com/washington-redskins-owner-dan-snyder-

                                                                                   20 to-step-down-owing-to-sex-trafficking-allegations-fan-reactions, bearing the headline

                                                                                   21 “Washington Redskins owner Dan Snyder faces sex trafficking allegations; Internet

                                                                                   22 says, ‘He was on Epstein’s list[.]’”

                                                                                   23        6.     The “Second Defamatory Article” refers to the article posted on or around
                                                                                   24 July 16, 2020 at the URL https://meaww.com/washington-redskins-dan-snyder-jeffrey-

                                                                                   25 epstein-sexual-harrasment-sex-trafficking-scandal-name-change, bearing the headline

                                                                                   26 “#RedskinsScandal: Will Dan Snyder rename Washington Redskins the ‘Epsteins’?

                                                                                   27 Angry Internet screams ‘throw him out[.]’”

                                                                                   28        7.     The “July 16, 2020 Articles” refers collectively to the articles posted on

                                                                                                                            -2-
                                                                                                              SCHEDULE A TO DEPOSITION SUBPOENA
                 Case 2:20-mc-00076-MWF-MRW Document 13-10 Filed 09/02/20 Page 7 of 8 Page ID #:529



                                                                                    1 MEAWW on or around July 16, 2020 concerning Petitioner.

                                                                                    2        8.     “The Washington Football Team” refers to the professional football team
                                                                                    3 franchise in the National Football League previously known as the “Washington

                                                                                    4 Redskins.”

                                                                                    5        9.     “The Daily Net” means the entity that does business as “theDailynet,”
                                                                                    6 which owns/operates the website that appears at URL https://thedailynet.com/, along

                                                                                    7 with all of and its officers, directors, representatives and employees, and shall include

                                                                                    8 all of the The Daily Net’s past or present parents, subsidiaries, divisions, affiliates,

                                                                                    9 assignors, assignees, officers, directors, employees, agents, advisors, executives,

                                                                                   10 attorneys, accountants, consultants, or representatives, and any and all persons or
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 entities acting or purporting to act for or on its behalf or under its control.

                                                                                   12        10.    “PubNinja” means the entity doing business as PubNinja, which
REED SMITH LLP




                                                                                   13 owns/operates the website that appears at URL https://pubninja.com/, along with all of

                                                                                   14 and its officers, directors, representatives and employees, and shall include all of the

                                                                                   15 PubNinja’s past or present parents, subsidiaries, divisions, affiliates, assignors,

                                                                                   16 assignees, officers, directors, employees, agents, advisors, executives, attorneys,

                                                                                   17 accountants, consultants, or representatives, and any and all persons or entities acting

                                                                                   18 or purporting to act for or on its behalf or under its control.

                                                                                   19        11.    “HoneyHouse PR” shall mean the company holding itself out as
                                                                                   20 HoneyHouse PR, along with all of and its officers, directors, representatives and

                                                                                   21 employees, and shall include all of the HoneyHouse PR’s past or present parents,

                                                                                   22 subsidiaries, divisions, affiliates, assignors, assignees, officers, directors, employees,

                                                                                   23 agents, advisors, executives, attorneys, accountants, consultants, or representatives, and

                                                                                   24 any and all persons or entities acting or purporting to act for or on its behalf or under its

                                                                                   25 control.

                                                                                   26        12.    “Mr. Bass” shall mean Mr. Ari Scott Bass a/k/a Michael Whiteacre, and
                                                                                   27 all of his agents, successors, assigns, attorneys and representatives.

                                                                                   28        13.    “Mr. Randazza” shall mean attorney Marc Randazza, and all of his agents,

                                                                                                                            -3-
                                                                                                              SCHEDULE A TO DEPOSITION SUBPOENA
                 Case 2:20-mc-00076-MWF-MRW Document 13-10 Filed 09/02/20 Page 8 of 8 Page ID #:530



                                                                                    1 successors, assigns, attorneys and representatives.

                                                                                    2         14.   “Person”    or   “Persons”   means      natural   persons,   proprietorships,
                                                                                    3 corporations,   partnerships, joint trusts, joint ventures, groups, associations,
                                                                                    4 organizations, and all other entities.

                                                                                    5

                                                                                    6                   SUPPLEMENTAL TOPICS FOR DEPOSITION
                                                                                    7         The following is a non-exhaustive list of additional representative topics about
                                                                                    8 which Petitioner intends to depose a representative of New Content Media, Inc.:

                                                                                    9         1. New Content’s and/or MEAWW’s relationship or business dealings with
                                                                                   10 HoneyHouse PR.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11         2. New Content’s and/or MEAWW’s relationship or business dealings with Mr.
                                                                                   12 Bass.
REED SMITH LLP




                                                                                   13         3. New Content’s and/or MEAWW’s relationship or business dealings with Mr.
                                                                                   14 Randazza

                                                                                   15         4. Any articles or content on MEAWW for which HoneyHouse PR, Mr. Bass
                                                                                   16 and/or Mr. Randazza provided information, sources and/or payment, including but not

                                                                                   17 limited to the July 16, 2020 Articles.

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                             -4-
                                                                                                               SCHEDULE A TO DEPOSITION SUBPOENA
